DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021, has been entered.
 
Claims 1, 3-6, 8-10, 16, and 18-20 are pending in this office action and presented for examination. Claims 1, 6, 10, and 16 are newly amended, and claims 7 and 17 are newly cancelled, by the response received August 16, 2021.

Information Disclosure Statement
37 CFR 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. However, regarding the IDS dated August 16, 2021, the content of the two submitted NPL references does not appear to match NPL references 1 and 2 as described in the IDS. Examiner notes that there may have been security permissions associated with the NPL references when submitted. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
In amended paragraph [0054], line 9, “src[k]” should be “src[i]”. 
In amended paragraph [0058], line 14, “src1[k]” should be “src1[i]”.

Drawings
The drawings are objected to because:
In paragraph [0047], the description for step 402 includes an immediate value, whereas step 402 in FIG. 4 does not. In other words, a same reference character is being used to designate two different steps: “Fetch an instruction from a code storage by a fetch circuit, the instruction comprising an opcode, a destination vector identifier, and a source vector identifier” (see step 402 in FIG. 4) and “After starting, the process at 402 fetches an instruction from a code storage by a fetch circuit, the instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value (see [0047]).
Numbers, letters, and reference characters should not cross or mingle with the lines. However, this issue is present in amended FIG. 6B (“Vector Length Field 659B).
Paragraph [0150] as amended conveys that Figure 10B includes an L1 data cache 1006. However, Figure 10B appears to correlate its L1 data cache to reference character 1006A. 
Figures 2 and 6A-16 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16 and 18-20 are objected to because of the following informalities.  Appropriate correction is required.
Claim 16 recites the limitation “the instruction” in line 4; if this recited limitation refers to the same instruction as “a single instruction” recited in claim 16, line 4, “the single instruction” should be recited in claim 16, line 4, instead of “the instruction”, for antecedent basis clarity. Note that claim 20 further recites the limitation “the instruction” in line 3.
Claims 18-20 are objected to for failing to alleviate the objection of claim 16 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determine a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions including the data element position to a least significant data element position of the source vector” in lines 10-14. However, it is indefinite as to what is being conveyed. For example, it is unclear as to whether the matching data element positions are located from the data element position to a least significant data element position of the source vector, inclusive, or whether the matching data element positions may include other data element positions in addition to the data element position to a least significant data element position of the source vector, or whether another interpretation is intended. For example, to the extent that a range is being recited, it is unclear as to whether the least significant data element position of the source vector is included in the range. 
Claims 3-5 are rejected for failing to alleviate the rejection of claim 1 above.

Claim 5 recites the limitation “the instruction further comprises a second source vector identifier” in lines 2-3. However, there is insufficient antecedent basis for the limitation “the instruction” in the claims. In addition, the use of “further” in the limitation is indefinite, given that “the instruction”, in not having antecedent basis, was consequently not previously recited as comprising anything. 

Claim 6 recites the limitation “the single instruction” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. Note that this limitation is also recited in claim 6, line 3, and claim 10, line 3. Note that the limitation “the decoded single instruction” is recited in claim 6, line 5. 
Claim 6 recites the limitation “determine a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions including the data element position to a least significant data element position of the source vector” in lines 7-10. However, it is indefinite as to what is being conveyed. For example, it is unclear as to whether the matching data element positions are located from the data element position to a least significant data element position of the source vector, inclusive, or whether the matching data element positions may include other data element positions in addition to the data element position to a least significant data element position of the source vector, or whether another interpretation is intended. For example, to the extent that a range is being recited, it is unclear as to whether the least significant data element position of the source vector is included in the range. 
Claims 8-10 are rejected for failing to alleviate the rejections of claim 6 above.

Claim 16 recites the limitation “determine a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions including the data element position to a least significant data element position of the source vector” in lines 11-14. However, it is indefinite as to what is being conveyed. For example, it is unclear as to whether the matching data element positions are located from the data element position to a least significant data element position of the source vector, inclusive, or whether the matching data element positions may include other data element positions in addition to the data element position to a least significant data element position of the source vector, or whether another interpretation is intended. For example, to the extent that a range is being recited, it is unclear as to whether the least significant data element position of the source vector is included in the range. 
Claims 18-20 are rejected for failing to alleviate the rejection of claim 16 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzman et al. (Kunzman) (US 20160179537 A1) in view of Gabzdyl et al. .
Consider claim 1, Kunzman discloses a method comprising: decoding a single instruction by a decode circuit ([0105], line 2, decode stage 406; [0107], lines 5-6, the decode unit 440 (or decoder) may decode instructions; [0115], line 5, instruction decoder 500), the single instruction comprising an opcode ([0027], line 4, opcode), a destination vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), a source vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), and an immediate value ([0044], line 2, specification of an immediate); and executing the decoded single instruction according to the opcode by an execution circuit ([0105], line 5, execute stage 416; [0108], line 26, a set of one or more execution units 462); for each data element position of a source vector (Figure 15, wherein index_vec is the recited source vector, and each block within index_vec corresponds to the recited each data element position), determine a number of matching data element positions in the source vector storing a same data value as stored at the data element position, the matching data element positions including the data element position to a least significant data element position of the source vector ([0171], lines 1-18, FIG. 15 illustrates how the pc_vec values are determined for iteration 0 and stored as data elements within a vector register 1501. In particular, each data element in the pc_vec vector register 1501 corresponds to an index in the index vector register 1301 and has a value equal to the number of instances of the index value which are stored in the index vector register 1301 closer to the least significant lane/bit. For example, the left-most value of 4 in the pc_vec vector register 1501 is associated with the left-most instance of index A in the index vector register 1301 and indicates that there are 4 other instances of index A 
However, while Kunzman discloses the aforementioned executing a decoded single instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value (as cited above), and while Kunzman discloses the aforementioned execution behavior (as cited above), Kunzman does not disclose performing the aforementioned execution behavior by executing the aforementioned decoded single instruction, such that the 
	On the other hand, Gabzdyl discloses both providing instructions in general (col. 1, lines 64-67, the choice of the restricted instruction set is of paramount importance and will typically be the instructions perceived to be most useful for a range of functions the processor might need to perform) and single instructions that are the equivalent of combining a number of other instructions (col. 2, lines 10-15, if the instruction set does not include a particular instruction, it may still be possible to create the same instruction by combining a number of other instructions. This will inevitably result in more power being consumed in providing the desired performance than if the desired instruction had formed part of the restricted instruction set).
	Gabzdyl’s general teaching of providing instructions increases usefulness for a range of functions a processor might need to perform (Gabzdyl, col. 1, lines 64-67). In addition, Gabzdyl’s teaching of an instruction which corresponds to a number of other instructions results in decreased power consumption (Gabzdyl, col. 2, lines 10-15). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman in order to increase usefulness and decrease power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective 
However, while the combination thus far entails storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), the combination thus far does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”.
On the other hand, ST discloses addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier (page 417/1025, vector add immediate word). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman 

Consider claim 3, the overall combination discloses the destination vector identifier and the source vector identifier identify storage locations (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands).
Consider claim 4, the overall combination discloses a size of data elements in the source vector identified by the source vector identifier is one of byte, word, doubleword, and quadword (Kunzman, [0031], lines 1-17, While embodiments of the invention will be described in which the vector friendly instruction format supports the following: a 64 byte vector operand length (or 

Consider claim 6, Kunzman discloses a processor ([0105], line 1, processor; [0106], line 1, processor) comprising: a decode circuit to decode the single instruction ([0105], line 2, decode stage 406; [0107], lines 5-6, the decode unit 440 (or decoder) may decode instructions; [0115], line 5, instruction decoder 500), the single instruction comprising an opcode ([0027], line 4, opcode), a destination vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), a source vector identifier ([0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand), and an immediate value ([0044], line 2, specification of an immediate); and an execution circuit to execute the decoded single instruction according to the opcode ([0105], line 5, execute stage 416; [0108], line 26, a set of one or more execution units 462); for each data element position of a source vector (Figure 15, wherein index_vec is the recited source vector, and each block within index_vec corresponds to the recited each data element position), determining a number of matching data element positions in the source vector storing a same 
However, while Kunzman discloses the aforementioned executing a decoded single instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value (as cited above), and while Kunzman discloses the aforementioned execution behavior (as cited above), Kunzman does not disclose performing the aforementioned execution behavior by executing the aforementioned decoded single instruction, such that the aforementioned store vector is identified by the aforementioned source vector identifier of the single instruction, and the aforementioned destination vector is identified by the aforementioned destination vector identifier of the single instruction. In addition, while Kunzman discloses storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), Kunzman does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”. 
	On the other hand, Gabzdyl discloses both providing instructions in general (col. 1, lines 64-67, the choice of the restricted instruction set is of paramount importance and will typically be the instructions perceived to be most useful for a range of functions the processor might need to perform) and single instructions that are the equivalent of combining a number of other instructions (col. 2, lines 10-15, if the instruction set does not include a particular instruction, it may still be possible to create the same instruction by combining a number of other instructions. This will inevitably result in more power being consumed in providing the desired performance than if the desired instruction had formed part of the restricted instruction set).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman in order to increase usefulness and decrease power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman, as this modification merely entails applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Gabzdyl’s teaching as cited above, when applied to the Kunzman which discloses a function without a corresponding instruction (wherein the function is performed by executing two separate instructions, vpconflict and vpopcnt, wherein the former specifies the source vector identifier and the latter specifies the destination vector identifier) results in the overall claimed invention entailing performing the aforementioned execution behavior by executing the aforementioned decoded single instruction, such that the aforementioned store vector is identified by the aforementioned source vector identifier of the single instruction, and the aforementioned destination vector is identified by the aforementioned destination vector identifier of the single instruction.
However, while the combination thus far entails storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element 
On the other hand, ST discloses addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier (page 417/1025, vector add immediate word). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl in order to increase usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decrease power consumption relative to performing an operation using an immediate value via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman and Gabzdyl, and the functionality of performing an addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier of ST), according to known methods (Gabzdyl’s teaching of providing an instruction which corresponds to a number of other instructions, as cited above) to yield predictable results (an instruction which performs both the functionality of the instruction of the combination of Kunzman and Gabzdyl and the functionality of performing an addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier of ST).

Consider claim 8, the overall combination discloses the destination vector identifier and the source vector identifier identify storage locations (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands).
Consider claim 9, the overall combination discloses a size of data elements in the source vector identified by the source vector identifier is one of byte, word, doubleword, and quadword (Kunzman, [0031], lines 1-17, While embodiments of the invention will be described in which the vector friendly instruction format supports the following: a 64 byte vector operand length (or size) with 32 bit (4 byte) or 64 bit (8 byte) data element widths (or sizes) (and thus, a 64 byte vector consists of either 16 doubleword-size elements or alternatively, 8 quadword-size elements); a 64 byte vector operand length (or size) with 16 bit (2 byte) or 8 bit (1 byte) data element widths (or sizes); a 32 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); and a 16 byte vector operand length (or size) with 32 bit (4 byte), 64 bit (8 byte), 16 bit (2 byte), or 8 bit (1 byte) data element widths (or sizes); alternative embodiments may support more, less and/or different vector operand sizes (e.g., 256 byte vector operands) with more, less, or different data element widths (e.g., 128 bit (16 byte) data element widths)).

Consider claim 16, Kunzman discloses a non-transitory machine-readable medium containing instructions that, when performed by a processor, cause the performance of operations ([0187], lines 4-6, software instructions stored in memory embodied in a non-transitory computer readable medium) comprising: fetching a single instruction from a code storage by a fetch circuit ([0105], lines 1-2, fetch stage 402; [0107], line 4, instruction fetch unit 438; [0107], line 2, 
However, while Kunzman discloses the aforementioned executing a decoded single instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value (as cited above), and while Kunzman discloses the aforementioned execution behavior (as cited above), Kunzman does not disclose performing the aforementioned execution behavior by executing the aforementioned decoded single instruction, such that the aforementioned store vector is identified by the aforementioned source vector identifier of the single instruction, and the aforementioned destination vector is identified by the aforementioned destination vector identifier of the single instruction. In addition, while Kunzman discloses 
	On the other hand, Gabzdyl discloses both providing instructions in general (col. 1, lines 64-67, the choice of the restricted instruction set is of paramount importance and will typically be the instructions perceived to be most useful for a range of functions the processor might need to perform) and single instructions that are the equivalent of combining a number of other instructions (col. 2, lines 10-15, if the instruction set does not include a particular instruction, it may still be possible to create the same instruction by combining a number of other instructions. This will inevitably result in more power being consumed in providing the desired performance than if the desired instruction had formed part of the restricted instruction set).
	Gabzdyl’s general teaching of providing instructions increases usefulness for a range of functions a processor might need to perform (Gabzdyl, col. 1, lines 64-67). In addition, Gabzdyl’s teaching of an instruction which corresponds to a number of other instructions results in decreased power consumption (Gabzdyl, col. 2, lines 10-15). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman in order to increase usefulness and decrease power consumption. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gabzdyl with the invention of Kunzman, as this modification merely entails applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, which is an exemplary 
However, while the combination thus far entails storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions (as cited above), the combination thus far does not disclose storing, in a corresponding data element position of a destination vector, a value representing the number of matching data element positions “added to the immediate value”.
On the other hand, ST discloses addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier (page 417/1025, vector add immediate word). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ST with the combination of Kunzman and Gabzdyl in order to increase usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decrease power consumption relative to performing an operation using an immediate value via a separate instruction (Gabzdyl, col. 2, lines 10-15). 

Consider claim 18, the overall combination discloses the destination vector identifier and the source vector identifier identify storage locations (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands).
Consider claim 19, the overall combination discloses a size of data elements in the source vector identified by the source vector identifier is one of byte, word, doubleword, and quadword (Kunzman, [0031], lines 1-17, While embodiments of the invention will be described in which the vector friendly instruction format supports the following: a 64 byte vector operand length (or size) with 32 bit (4 byte) or 64 bit (8 byte) data element widths (or sizes) (and thus, a 64 byte vector consists of either 16 doubleword-size elements or alternatively, 8 quadword-size elements); a 64 byte vector operand length (or size) with 16 bit (2 byte) or 8 bit (1 byte) data .

Claims 5, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunzman, Gabzdyl, and ST as applied to claims 1, 6, and 16 above, and further in view of Ashcraft et al. (Ashcraft) (US 7849292 B1).
Consider claim 5, the combination thus far entails the source vector identifier is a first source vector identifier (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand) and the source vector is a first source vector (Kunzman, Figure 15, wherein index_vec is the recited source vector).
However, the combination thus far does not entail the instruction further comprises a second source vector identifier. 
On the other hand, Ashcraft discloses an instruction having three source operands, one indicating an immediate value, wherein the three source operands are added together (col. 7, lines 40-45, the use of three source operands enables representation of fused operations, such as adding two operands to a third. The first source operand and the destination operand are always registers. The second and third source operands can both be registers, or one can indicate an immediate value).


Consider claim 10, the combination thus far entails the source vector identifier is a first source vector identifier (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand) and the source vector is a first source vector (Kunzman, Figure 15, wherein index_vec is the recited source vector).
However, the combination thus far does not entail the single instruction further comprises a second source vector identifier. 
On the other hand, Ashcraft discloses an instruction having three source operands, one indicating an immediate value, wherein the three source operands are added together (col. 7, 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST in order to increase the functionality of the aforementioned instruction of the combination of Kunzman, Gabzdyl, and ST. In addition, such a combination increases usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decreases power consumption relative to performing another addition operation via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman, Gabzdyl, and ST, and the functionality of using a third source operand to contribute to a sum), according to known methods to yield predictable results (the instruction of the combination of Kunzman, Gabzdyl, and ST, further including a further source operand contributing to the sum). 

Consider claim 20, the combination thus far entails the source vector identifier is a first source vector identifier (Kunzman, [0036], lines 2-3, specifies the locations of the source and destination operands; [0031], line 4, vector operand) and the source vector is a first source vector (Kunzman, Figure 15, wherein index_vec is the recited source vector).

On the other hand, Ashcraft discloses an instruction having three source operands, one indicating an immediate value, wherein the three source operands are added together (col. 7, lines 40-45, the use of three source operands enables representation of fused operations, such as adding two operands to a third. The first source operand and the destination operand are always registers. The second and third source operands can both be registers, or one can indicate an immediate value).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST in order to increase the functionality of the aforementioned instruction of the combination of Kunzman, Gabzdyl, and ST. In addition, such a combination increases usefulness for a range of functions the processor might need to perform (Gabzdyl, col. 1, lines 64-67) and decreases power consumption relative to performing another addition operation via a separate instruction (Gabzdyl, col. 2, lines 10-15). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ashcraft with the combination of Kunzman, Gabzdyl, and ST, as this modification merely entails combining prior art elements (the functionality of the instruction of the combination of Kunzman, Gabzdyl, and ST, and the functionality of using a third source operand to contribute to a sum), according to known methods to yield predictable results (the instruction of the combination of Kunzman, Gabzdyl, and ST, further including a further source operand contributing to the sum). 

Response to Arguments
Applicant on page 9 argues: “FIG. 1 has been labeled as prior art. FIGS. 6A-16 have not been labeled as prior art as they are germane to the particular embodiments disclosed.” 
However, to any extent to which each of FIGS. 6A-16 are germane to the particular embodiments disclosed, Examiner submits that only that which is old is illustrated, and thus FIGS. 6A-16 should be designated by a legend such as --Prior Art--. See MPEP 608.02(g).

Applicant on page 9 argues: “No amendments have been made to FIG. 4 (all language from the specification does not need to be in the figures).”
However, the associated objection was not based on a rationale that all language from the specification needs to be in the figures. Rather, the objection was based on a same reference character being used to designate two different steps: “Fetch an instruction from a code storage by a fetch circuit, the instruction comprising an opcode, a destination vector identifier, and a source vector identifier” (see FIG. 4) and “After starting, the process at 402 fetches an instruction from a code storage by a fetch circuit, the instruction comprising an opcode, a destination vector identifier, a source vector identifier, and an immediate value” (see [0047]).

Applicant on page 9 argues: “Applicant has amended FIGS. 6A, 6B, and 9B.”
Various previously pending objections to the drawings are withdrawn in view of the amendments to the drawings. However, other previously pending objections to the drawings remain applicable, and in various cases the amendments to the drawings introduce additional objectionable issues — see the drawings section above.

Applicant on pages 9-10 argues: “Applicant submits that the amended claims overcome the rejections in this Office action.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments and cancellations to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional indefinite subject matter — see the Claim Rejections - 35 USC § 112 section above.

Applicant on page 11 argues: ‘Applicant would first like to note that "[i] t is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art" as detailed in In re Wesslau, 353 F.2d 238 (CCPA 1965). As such, the Office must consider a reference as a whole (see, e.g., In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014)).’
However, Examiner submits that the portions of the references relied upon are not undermined by other portions of the references that were not relied upon. For example, Examiner submits that other portions of Gabzdyl do not preclude one of ordinary skill in the art from understanding Gabzdyl as disclosing single instructions that are the equivalent of combining a number of other instructions. (In fact, while Examiner had cited Gabzdyl for the purpose of compact prosecution, Examiner submits that an Official Notice would have been reasonable, given, as just one example, the widespread, well-known multiply-add instruction, which is a combination of a multiply instruction and an add instruction.) Similarly, Examiner submits that 

Applicant across pages 11-12 argues: ‘Additionally, the Office appears to believe the intent of this language is to mean that Gabzdyl is describing "providing single instructions that are the equivalent of combining a number of other instructions." That is the opposite of what is being described. Gabzdyl is describing that when the removed an instruction they ended up using multiple instructions to come up with the same functionality.’
However, Examiner submits that a description that “when the removed an instruction they ended up using multiple instructions to come up with the same functionality” reflects a single instruction being the equivalent of combining a number of other instructions. 

Applicant on page 12 argues: ‘It is clear that Office's view is wrong from the context of not only the text of Gabzdyl itself (e.g., "The program is analysed and each individual instruction word used in the program noted 31. Instructions not used in the in program are ignored. The result is a reduced instruction set 32 that contains only instructions actually used in the program. If required, a subset of instructions that may be useful for debugging programs can be added to the reduced instruction set 33 to give a restricted instruction set 34."), but of the state of the art 
Applicant appears to be citing col. 5, lines 9-15, of Gabzdyl above. However, the Examiner did not rely on this portion of Gabzdyl, and this portion does not preclude one of ordinary skill in the art from reading the portion of Gabzdyl cited in the prior art rejection and understanding this portion of Gabzdyl cited in the prior art rejection to disclose single instructions being the equivalent of combining a number of other instructions. Examiner submits that one of ordinary skill in the art would understand Gabzdyl as disclosing single instructions that are the equivalent of combining a number of other instructions, regardless of whether or not Nokia was adding new instructions to any CPU at the time the Gabzdyl reference was filed by Nokia.

Applicant on page 12 argues: “As such, Applicant does not understand what Gabzdyl adds to Kunzman other than the thought process to remove functionality that is not used by a program, but, at the very least, there is not a hint that an immediate such be used in the manner claimed.”
However, Examiner has relied upon the ST reference to render obvious an immediate used in the manner claims. 

Applicant on page 12 argues: ‘In fact, what Gabzdyl teaches is removing aspects that are not used to make the program words (instructions in Gabzdyl) shorter which would indicate to a PHOSITA to remove the immediate field of Kunzman as it is not used (see, e.g., "[t]he reduced instruction Word length enables the instruction decoder to be simpler reducing component count 
However, Examiner submits that one of ordinary skill in the art would not consider the only predictable result of Kunzman and Gabzdyl to be that everything else besides an instruction just goes away to be simpler. 

Applicant on page 12 argues: “For the use of an immediate in the manner claimed, the Office then adds ST to the combination (which is Kunzman minus functionality not used by a particular program such as an immediate).”
Examiner notes that the combination explained in the prior art rejection was not “Kunzman minus functionality not used by a particular program such as an immediate”. 

Applicant on page 13 argues: “ST does not describe adding anything to a count. It just adds a zero extended immediate to different packed data values. That's all it teaches. That's all it hints at. There is no hint to use an immediate in any other way and it certainly does not teach the generic concept of simply adding an immediate to any value.”
Examiner submits that one of ordinary skill in the art would understand ST as disclosing addition of an immediate value prior to storage in a data element position of a destination vector identified by a destination vector identifier, as cited in the rejection. To any extent to which the value to which the immediate value is added in ST would not be considered a “count”, Examiner notes that the primary reference discloses such a count. Examiner further generally notes that 

Applicant on page 13 argues: “But let's take the combination, as asserted, all the way out as proposed by the Office. Take Kunzman, make a new instruction based on Gabzdyl (the opposite of what Gabzdyl describes) that apparently does the functionality of Kunzman and but also adds an immediate to the data elements of the source. That's the combination and that is not what is claimed.”
However, the combination relied upon in the prior art rejection to meet the claim language is set forth in the prior art rejection section. 

Applicant on page 13 argues: “For at least this rationale, the combination, as cited, does not describe claim 1. Claims that are dependent upon claim 1 are allowable for at least this rationale. Independent claims 6 and 16, and their dependents, are allowable for at least similar rationale.” Applicant on page 13 argues: “Claims 5, 10 and 20 were rejected under 35 U.S.C. 103 as being allegedly unpatentable over Kunzman, Gabzdyl, and ST as applied to claims 1, 6 and 16, and further in view of Ashcraft, et al., U.S. Patent 7,849,292 (hereinafter "Ashcraft"). These claims are dependent upon an allowable independent claim and are allowable for at least this rationale.”
Examiner’s responses to arguments above are likewise applicable to the arguments directed to the aforementioned further claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH E VICARY/Primary Examiner, Art Unit 2182